Case 9:21-cv-80439-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 1 of 8




                               FUNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    PALM BEACH DIVISION
                                    Case No.: ______________

     SABAD ROJAS-MORALES,

                         Plaintiff,
    v.


     ASPEN SQUARE MANAGEMENT, INC.,

                        Defendant.


                                             COMPLAINT

          Plaintiff   SABAD      ROJAS-MORALES           (“Plaintiff”)   sues    defendant    SQUARE

  MANAGEMENT, INC. (“Defendant”) and alleges as follows:

                                            NATURE OF ACTION

          1.      This action arises out of Plaintiff’s employment relationship with Defendant,

  including his discrimination and wrongful termination in violation of the Family and Medical

  Leave Act of 1993, 29 U.S.C. § 2601 et seq. (“FMLA”).

                                      JURISDICTION AND VENUE

         2.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331, 28 U.S.C.

  §1343(a)(3) and (4) and 28 U.S.C. §2617.

          3.      Venue is proper under 28 U.S.C. § 1391(b) because the acts complained of occurred

  within this judicial district and because Defendant has its principal place of business within the

  district, reside in the judicial district and because the employment records of Plaintiff are stored or

  have been administered, in Palm Beach County.
Case 9:21-cv-80439-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 2 of 8




                                                PARTIES

         4.      At all times material, Plaintiff was a resident of Palm Beach County, Florida.

         5.      At all times material to this Complaint, Plaintiff was an “eligible employee” as

  defined by the FMLA, 29 U.S.C. §2611(2)(A).

         6.      At all times material, Defendant is a foreign Corporation incorporated in the

  Commonwealth of Massachusetts, and authorized to transact business in the State of Florida and

  conducting business in Palm Beach County, Florida.

         7.      At all times material, Defendant was an “employer” as defined by 29 U.S.C.§

  2611(4).

         8.      At all times material, Defendant employed fifty (50) or more employees for the

  applicable statutory period and it is subject to the employment discrimination and retaliation

  provisions of the applicable statutes.

         9.      Plaintiff has retained the undersigned counsel in order that her rights and interests

  may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorney’s

  fee.

                                      GENERAL ALLEGATIONS

         10.     At all times material, Plaintiff was employed by Defendant as painter and

  maintenance technician from April 15, 2019 until his wrongful termination on July 6, 2020.

         11.     Plaintiff consistently worked Monday through Thursday, during his employment

  with Defendant.

         12.     Plaintiff performed his work admirably and was revered by his colleagues with

  whom he worked.




                                                   2
Case 9:21-cv-80439-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 3 of 8




             13.   Plaintiff suffers from epilepsy and Defendant is aware of Plaintiff’s medical

  condition.

             14.   On or about Thursday, June 25, 2020, around midday, Plaintiff began experiencing

  a numbing sensation on the right side of his face and body, symptomatic of an epileptic seizure.

             15.   Immediately, Plaintiff notified his supervisor about his symptoms.

             16.   In response, Plaintiff’s supervisor sent him to the hospital.

             17.   Plaintiff did not report to work Friday, June 26, 2020 through Sunday, June 28,

  2020, as those were his regular days off.

             18.   On or about Monday, June 29, 2020, Plaintiff visited his primary physician.

             19.   At all times, Plaintiff kept his supervisor informed of his visits to the hospital and

  to see his primary care physician. Plaintiff’s immediate supervisor granted Plaintiff leave to attend

  his medical appointments.

             20.   Plaintiff’s physician ordered Plaintiff to have three (3) days off from work to rest

  and recover from the seizure.

             21.   Plaintiff sent his doctor’s note to Defendant and advised it that he would be

  returning to work on July 2, 2020, per his physician’s instructions.

             22.   On or about Thursday, July 2, 2020, Plaintiff reported to work.

             23.   When Plaintiff arrived to work on or about Thursday, July 2, 2020, he found that

  his working tools were taken out of the car he utilized to do his job and someone else was doing

  his job.

             24.   Additionally, rather than allowing Plaintiff to work, Plaintiff’s immediate

  supervisor told Plaintiff that he had to take a COVID test and bring the results to show that he was




                                                     3
Case 9:21-cv-80439-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 4 of 8




  cleared to start working. Plaintiff questioned his immediate supervisor about why he had to get

  tested for COVID when what he had was an epileptic seizure.

         25.     In response, Plaintiff’s supervisor went into his office, spoke to his superiors and

  told Plaintiff that he did not have to take a COVID test, but that he needed to get a letter from his

  doctor saying that he was cleared to work without restrictions.

         26.     Plaintiff went back to his doctor on Friday, July 3, 2020 to get the letter that his

  immediate supervisor had requested.

         27.     Once Plaintiff obtained the physician’s letter clearing him for work, he went back

  to Defendant, but could not deliver the letter because Defendant was closed in recognition of the

  Independence Day holiday.

         28.     Plaintiff sent a message to Defendant and notified it that he would start working the

  following Monday, July 6, 2020.

         29.     After Plaintiff returned to work with the note on July 6, 2020, Plaintiff was notified

  that his services were no longer required. Defendant wrongfully terminated Plaintiff.

         30.     At no moment, did Defendant notify Plaintiff of his eligibility to take FMLA leave.

       COUNT I: INTERFERENCE WITH FMLA RIGHTS – FAILURE TO NOTIFY

         31.     Plaintiff repeats and re-alleges paragraphs 1 – 30 as if fully stated herein.

         32.     Plaintiff was an “eligible employee” and entitled to leave under the FMLA.

         33.     At all times material, Plaintiff gave proper notice to Defendant by informing

  Defendant of his health condition.

         34.     Plaintiff provided enough information for Defendant to know that his potential

  leave may be covered by FMLA.




                                                   4
Case 9:21-cv-80439-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 5 of 8




           35.      Defendant was aware that Plaintiff was unable to work due to his medical condition.

           36.      At all times material hereto, Plaintiff communicated with Defendant regarding his

  medical condition.

           37.      Defendant had knowledge of Plaintiff’s serious health condition and the reason for

  Plaintiff’s absences and upcoming absence from work.

           38.      Despite its knowledge of Plaintiff’s medical condition, Defendant failed to notify

  Plaintiff of his eligibility status and rights under the FMLA and failed to notify Plaintiff whether

  his leave was or could be designated as FMLA leave.

           39.      Instead of informing Plaintiff of his rights, Defendant terminated Plaintiff for no

  cause.

           40.      Defendant interfered with Plaintiff’s rights to take leave under the FMLA and

  denied him the benefits to which he was entitled.

           WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

                 A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of
                    FMLA;

                 B. Award Plaintiff actual damages suffered, including back pay, front pay, loss of
                    benefits, future pecuniary loss, lost future earnings capacity;

                 C. Award Plaintiff liquidated damages based on Defendant’s conduct;

                 D. Award Plaintiff prejudgment interest on his damages award;

                 E. Award Plaintiff reasonable costs and attorney’s fees;

                 F. Award Plaintiff any further relief pursuant to the FMLA; and,

                 G. Grant Plaintiff such other and further relief as this court deems equitable and just.




                                                       5
Case 9:21-cv-80439-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 6 of 8




   COUNT II: INTERFERENCE WITH FMLA RIGHTS: WRONGFUL TERMINATION

         41.     Plaintiff repeats and realleges paragraphs 1 – 30 as if fully stated herein.

         42.     Defendant terminated Plaintiff following his taking days off from work for health

  reasons, namely an epileptic seizure.

         43.     Plaintiff’s epilepsy is a serious health condition that required continuing treatment

  by a health care provider and that rendered Plaintiff unable to perform the functions of the position

  Plaintiff held with Defendant.

         44.     Plaintiff was entitled to leave under the FMLA.

         45.     By terminating Plaintiff, Defendant interfered with Plaintiff’s exercise of the rights

  provided by the FMLA and the benefits to which he was entitled under the FMLA.

         46.     Defendant denied Plaintiff the right to be reinstated to the position of employment

  that Plaintiff held when his leave commenced or to be restored to an equivalent position with

  equivalent employment benefits, pay, and other terms and conditions of employment.

         47.     Defendant’s denial to reinstate Plaintiff to the employment position he held before

  he took sick leave or to an equivalent position was not necessary to prevent substantial and

  grievous economic injury to the operations of Defendant.

         48.     Defendant did not notify Plaintiff of its intention of denying reinstatement to

  Plaintiff on the grounds that such denial was necessary to prevent substantial and grievous

  economic injury to the operations of Defendant.

         49.     As a direct and proximate result of these violations by Defendant and its

  interference with Plaintiff’s rights under the FMLA, Plaintiff has been damaged in that he lost,

  inter alia, wages, other compensation, and benefits.




                                                    6
Case 9:21-cv-80439-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 7 of 8




         WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

               A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of
                  FMLA;

               B. Award Plaintiff actual damages suffered, including back pay, front pay, loss of
                  benefits, future pecuniary loss, lost future earnings capacity;

               C. Award Plaintiff liquidated damages based on Defendant’s conduct;

               D. Award Plaintiff prejudgment interest on his damages award;

               E. Award Plaintiff reasonable costs and attorney’s fees;

               F. Award Plaintiff any further relief pursuant to the FMLA; and,

               G. Grant Plaintiff such other and further relief as this court deems equitable and just.


                                     COUNT III: RETALIATION

         50.      Plaintiff repeats and realleges paragraphs 1 – 30 as if fully stated herein.

         51.      Defendant terminated Plaintiff after Plaintiff took days off from work for health

  reasons.

         52.      Defendant intentionally engaged in unlawful employment practices in violation of

  the FMLA, by retaliating against Plaintiff for having taken leave for a serious health condition.

         53.      Plaintiff’s medical leave was a direct and proximate cause for his termination from

  employment with Defendant.

         54.      Plaintiff’s medical leave qualified as leave under the FMLA.

         55.      As a direct and proximate result of the intentional violation by Defendant of

  Plaintiff’s rights under the FMLA, by retaliating against him for having taken medical leave to

  take care of his serious health condition, Plaintiff has been damaged in that Plaintiff has lost, inter

  alia, wages, other compensation and benefits.




                                                     7
Case 9:21-cv-80439-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 8 of 8




         WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

             A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of
                FMLA;

             B. Award Plaintiff actual damages suffered, including back pay, front pay, loss of
                benefits, future pecuniary loss, lost future earnings capacity;

             C. Award Plaintiff liquidated damages based on Defendant’s conduct;

             D. Award Plaintiff prejudgment interest on his damages award;

             E. Award Plaintiff reasonable costs and attorney’s fees;

             F. Award Plaintiff any further relief pursuant to the FMLA; and,

             G. Grant Plaintiff such other and further relief as this court deems equitable and just.


                                      JURY TRIAL DEMAND

         Plaintiff demands a trial by jury of all issues so triable.

  Dated: March 1, 2021.
                                                         Respectfully submitted,

                                                         By: Tanesha W. Blye
                                                         Tanesha W. Blye, Esq. Fla. Bar No.: 738158
                                                         Email: tblye@saenzanderson.com

                                                         Yadhira Ramírez-Toro, Esq.
                                                         Fla. Bar No.: 120506
                                                         E-mail: yramirez@saenzanderson.com

                                                         R. Martin Saenz, Esq.
                                                         Fla. Bar No.: 0640166
                                                         Email: msaenz@saenzanderson.com

                                                         SAENZ & ANDERSON, PLLC
                                                         20900 NE 30th Avenue, Ste. 800
                                                         Aventura, Florida 33180
                                                         Telephone: (305) 503-5131
                                                         Facsimile: (888) 270-5549
                                                         Counsel for Plaintiff




                                                    8
